TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00717-CR


Annie A. Behrens, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY

NO. 42,286, HONORABLE BENTON ESKEW, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Annie A. Behrens perfected this appeal from a conviction for assault.  Behrens was
represented by retained counsel at trial, but counsel was appointed for the appeal.  Appellate counsel
filed a request for a free record, but this request was not accompanied by an affidavit of indigence
signed by Behrens.  See Tex. R. App. P. 20.2.  Counsel has informed the Court that the trial court
is unwilling to act on the record request unless and until Behrens submits the missing affidavit. 
Counsel states that he has been unable to obtain an affidavit because he has been unable to contact
Behrens at her only known address.  Meanwhile, the reporter's record is now overdue.
To avoid further delays and protect the rights of the parties, the appeal is abated and
the trial court is instructed to determine, following a hearing if necessary, whether Behrens is
presently indigent.  See Tex. R. App. P. 37.3.  If the court finds that Behrens is indigent, it shall order
the preparation of the reporter's record at no cost to appellant.  Copies of all findings, conclusions,
and orders, and a transcription of the reporter's notes if a hearing is held, shall be tendered for filing
in this Court no later than June 6, 2008.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Abated
Filed:   May 7, 2008
Do Not Publish